Citation Nr: 1714796	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left upper extremity disability, to include left wrist, forearm, and elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989, with additional service in the Reserves.  He served on a period of active duty for training (ACDUTRA) from July 9, 2010 to July 24, 2010, while in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board remanded the Veteran's claim for additional development.  Concerning the issue on appeal, the Board explained that the Veteran injured his left wrist in October 2007, prior to his period of ACDUTRA from July 9, 2010 to July 24, 2010.  In October 2007, the Veteran suffered a crush injury to the left wrist when he fell off an aircraft in October 2007.  He underwent left wrist scope and triangular fibrocartilage complex (TFC) debridement in May 2008.  

During the period of ACDUTRA from July 9, 2010 to July 24, 2010, a July 21, 2010 sick slip noted that the Veteran re-injured his left wrist.  A November 2011 statement of medical examination and duty status reflects that the Veteran injured his left wrist when terrain gave way and he fell during a field training on July 21, 2010, bracing himself with the left wrist and injuring the wrist.  The Veteran developed impingement of the left ulnar nerve and underwent left subcutaneous ulnar nerve transposition and left Guyon's canal exploration in February 2011.  Current diagnoses include left ulnar nerve impingement, left articular cartilage disorder, and left elbow contracture.

Concerning the period of ACDUTRA from July 9, 2010 to July 24, 2010, in the June 2015 remand, the Board found that the presumption of soundness and presumption of aggravation did not apply.  Specifically, it was noted that the Veteran did not receive a medical examination prior to this period of ACDUTRA. Therefore, the issue became whether any preexisting left upper extremity disorder was aggravated by the July 9, 2010 to July 24, 2010 period of ACDUTRA. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board's June 2015 remand requested that a VA examiner provide an opinion as to whether it is "at least as likely as not" that the Veteran's left upper extremity disability that preexisted his ACDUTRA period from July 9, 2010 to July 24, 2010 was permanently aggravated by such ACDUTRA service, specifically to include the injury on July 21, 2010.  The examiner was asked to consider the Veteran's lay testimony concerning symptoms experienced before, during and after his period of ACDUTRA service in July 2010, indicating that he initially injured his left wrist in 2007 while in civilian status but then re-injured his left wrist while in field training in July 2010.

A VA addendum opinion was provided in January 2016.  The VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service
event, injury or illness.  The rationale was that review of the service treatment records showed that the Veteran complained of a left wrist injury in July 2010.  On July 2010 examination, there was limited range of motion and tenderness to palpation.  There was subsequent evaluation by orthopedic specialists including imaging that showed improvement.  The examiner stated that the Veteran had multiple left wrist injuries prior to active duty including a workman's compensation claim in 2007.  The examiner stated that while the Veteran may have had a temporary acute exacerbation (decreased range of motion, pain) while on active duty, there was no evidence the left wrist condition was permanently aggravated beyond its natural progression while on active duty.

The Board finds that the VA examiner's opinion is not adequate and does not comply with the Board's June 2015 remand directive.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  The January 2016 VA examiner did not describe the circumstances of the October 2007 injury or the July 2010 injury during ACDUTRA such to conclude that the preexisting left wrist disability was not aggravated by ACDUTRA.  The Board finds that the VA examiner's rationale is conclusory and does not address the Veteran's statements regarding his symptoms before the July 2010 injury and after.  In this respect, the Board observes that the Veteran had residual pain following his 2007 injury and a January 2009 EMG, completed prior to his July 2010 period of ACDUTRA, was normal.  This is in contrast to the current medical evidence of record, which reflects nerve involvement.  In addition, during the hearing before the undersigned VLJ, the Veteran's representative contended that the 2007 and 2010 injuries were different issues as the 2007 injury was a musculoskeletal issue that resolved prior to the period of ACDUTRA in July 2010.  

In light of the above, the Board finds that a new VA medical opinion is required so that the VA examiner can provide a more detailed explanation regarding the October 2007 injury to the left wrist, the specific disability associated with the injury, and whether such a preexisting disability was aggravated by ACDUTRA.  Concerning any other diagnosis pertaining to the left upper extremity, other than that which was present prior to ACDUTRA, the examiner must address whether such a diagnosis is related to active service and/or is evidence of natural progression of the preexisting disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion concerning the nature and etiology of the Veteran's claimed left upper extremity disability.  The claims file must be made available for review and the examiner must note that the review was completed.  The examiner must address the following:  

*Express an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any current left upper extremity disability is related to the Veteran's first period of active service, including the December 3,1985 service treatment record reference to injury of the left wrist.
 
*Identify the specific disability resulting from the October 2007 injury to the left wrist.  

*Address whether it is at least as likely as not (50 percent likelihood or higher) that any preexisting left upper extremity disability, to include from the December 3,1985 service treatment record reference to injury of the left wrist and/or from the October 2007 injury, was aggravated by the period of ACDUTRA from July 9, 2010 to July 24, 2010, specifically to include the injury on July 21, 2010.

In doing so, the examiner must address the circumstances of the July 2010 injury, and the diagnosed disabilities of the left upper extremity following the July 2010 injury and whether such diagnoses represent a natural progression of any left wrist disability which preexisted the period of ACDUTRA or whether they constitute separate disabilities.  

The examiner is asked to consider and discuss the Veteran's lay testimony concerning symptoms experienced before, during and after his period of ACDUTRA service in July 2010, indicating that he initially injured his left wrist in 2007 while in civilian status but re-injured his left wrist while in field training in July 2010.  In addition, the examiner must address the Veteran's representative's statements that the October 2007 injury was musculoskeletal, which resolved prior to ACDUTRA, and that the July 2010 injury was a separate, unrelated injury.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.

Rationale must be provided for any opinion reached.

2.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




